PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/968,946
Filing Date: 2 May 2018
Appellant(s): BHP Billiton Petroleum (Deepwater) Inc.



__________________
Avery L Cate (Reg. No 70,612)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 30 June 2022

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2 December 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Applicant's arguments filed 30 June 2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
A broadest reasonable interpretation of Claim 1 (which also apply to independent claims 8 and 16) are as follows.  Limitation a) claims a seismic transmitter that is common in the art of seismic imaging. The applicant’s specification on Pages 6-7 does not claim a novel transmitter, using a transmitter that is readily available. Sections a) i-iii describe the environment in which the transmitter is placed, and subsection iv described that waves are refracted in this environment. Limitation b) describes a plurality of geophones, and a broad description of where they are spaced. As with the transmitter, the geophones (see Pages 7-8 of the Specification) are not novel, as the appellant uses standard, conventional geophones to collect the seismic data. Limitation c) is a general purpose computer which performs typical mathematical processes of inversion to create a 3-D velocity model. The computer elements are conventional, and at no point is an improvement or novel computer system or velocity model claimed. The inventive concepts, according to the appellant are on Page 5 of the specification – the environment where the system is placed, the spacing of the geophones, and that multiple seismic signals are detected. 
In response to appellant’s arguments on Pages 11-14 of the Appeal Brief filed 30 June 2022, the appellant is claiming that the path of the refracted seismic waves after being transmitted from the transmitter and eventually received at the one or more of the plurality of geophones renders independent Claims 1, 8 and 16 allowable. Primary reference Sollner (see Final Rejection, Paragraphs 6-8) as well as Hale (see Fig 1), describe a system that uses a source, receiver to detect the presence of a salt formation, using refracted/reflected seismic waves. One having ordinary skill in the art of performing seismic surveys would know that seismic transmitters produce waves that travel in multiple directions, and at either specific frequencies or over a broad frequency range. As a result, and depending on the environment the transmitter is placed in, the seismic waves can penetrate through some formations, reflect off of others based on the angle of incidence, and be reflected or refracted to different points at the surface or above the subsurface formation being imaged. In no instance does the mere placement of the transmitters in a particular environment make the claim either novel or non-obvious. Placement of multiple geophone (receivers) is common in the art, and can be done by moving receivers and repeating the survey, or placing multiple geophones in different locations and getting multiple refractive measurements at once. 
 In response to appellant’s arguments on pages 15-17 of the Appeal Brief filed 30 June 2022, the appellant appears to be doing one of two things. Either, the applicant has a priori knowledge of the geological area of interest being imaged, such that the novel aspect of independent claims 1, 8 and 16 are that the transmitters and geophone receivers are placed at such a space to optimize receipt of refracted waves – but lack any clear, defined mechanism as to how this is achieved. The other possibility, is that the applicant has placed numerous transmitters and geophone receivers in places such that inevitably one of them (at least) will receive a refracted wave that has passed through the sediment layer and the salt later, thus rendering Claims 1, 8 and 16 has claiming a desired result or effect, not a system, method or process that was novel and non-obvious. As the cited portions of tertiary reference Hale show (see Final Rejection Paragraphs 6-8), refraction upward is a desired outcome. Appellant appears to merely be claiming that the environment in which a conventional transmitter, geophone seismic system is placed is enough to be a patentable invention. 
In response to appellant’s arguments regarding the spacing of the geophones on Pages 17-19 of the Appeal Brief filed on 30 June 22, one having ordinary skill in the art would know that the spacing between geophone receivers in a seismic survey could range from tens of meters to tens of kilometers. While primary reference Sollner (see cited paragraphs of Sollner in Final Rejection Paragraphs 6-8 and 11-12) does not explicitly teach that the spacing between geophones in a seismic survey is on the order of 15km or 25km, this is assumed to be in that range, but adjustable based on the conditions of the environment and the desired outcome of the user in that particular environment. Paragraphs [0046] to [0051] of secondary reference Grenie provide evidence that spacing of geophones during a seismic survey is on the order of kilometers to tens of kilometers, as one example uses streamers that are 6km in length, with 100m crossline separation between streamers. As the vessels sail in the in-line direction, the long direction covers tens of kilometers, thus rendering appellant’s arguments on specific distances unpersuasive. 

 	(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JAMES R HULKA/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        Conferees:

/DAVE OKONSKY/
Supervisory Patent Examiner, Art Unit 3600
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.